Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-9, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cash (US 4,793,532 A) in view of Comeau (US 4,693,402 A).
Regarding claims 1 and 11, Cash discloses a backpack for carrying sports equipment, the backpack comprising: a rear surface (back portion/half of 12 that includes strap 30) that abuts a back of a wearer when the backpack is donned; a front surface (the other front/half of 12) opposite the rear surface; and one or more completely vertically-oriented (as clearly seen in Figures 1-3) sleeve members (36) located on the rear surface (“on” the inside of the rear surface, the same as shown in Applicant’s Figure 2) of the backpack that extend downwardly into an interior of the backpack, wherein the one or more sleeve members are sized and shaped to selectively receive at least one of a baseball and a softball bat (38) therein; and one strap (30) on the rear surface of the backpack. Cash fails to disclose a second strap. Comeau teaches that it was already known in the art for a sports equipment bag like that of Cash to include two shoulder straps (16,18) to be worn as a backpack. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Cash bag with a second shoulder strap, the motivation being to allow a user to carry the bag in a backpack manner, as taught by Comeau.
Regarding claims 2 and 12, Cash discloses wherein the one or more sleeve members (36) are separated from one another by a barrier member (40/48).  
Regarding claims 3 and 13, Cash discloses wherein the barrier member (40/48) is a fabric strip sewn (strip portion of fabric 40 sewn at 48) into the backpack.
Regarding claims 5 and 15, Cash discloses wherein the backpack includes three sleeve members (shows seven, which includes three).
Regarding claims 6 and 16, Cash discloses wherein the one or more sleeve members extend from an upper portion of the backpack to a lower portion of the backpack (see Figures).
Regarding claims 7 and 17, Cash discloses wherein the one or more sleeve members each have a diameter just larger than that of a bat barrel (see Figure 3).
Regarding claims 8 and 18, Cash discloses wherein the backpack includes a hook member (72) at an upper portion of the backpack.  
Regarding claims 9 and 19, Cash discloses wherein the backpack includes at least one compartment that is separate from the one or more sleeve members (see Figure 1).
5.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cash (US 4,793,532 A) in view of Comeau (US 4,693,402 A) as applied above, further in view of Tabor (US 6,367,674 A).
Regarding claims 4 and 14, Cash as modified above fails to include rear surface padding as claimed. Tabor teaches that it was already known in the art for the rear surface (18) of a backpack like that of Cash as modified to including padding for comfort and rigidity of the surface (see col. 2 lines 53-55). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the rear surface of the modified Cash backpack with padding, the motivation being to increase comfort and rigidity of the panel in the manner taught by Tabor.
Response to Arguments
6.	Applicant's arguments filed 1/12/21 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        2/12/21